            Case 2:19-cr-00171-ABJ Document 43 Filed 10/03/19 Page 1 of 2



Edwin S. Wall, Wyo. Bar No. 5-2728
Wall Law Office
43 East 400 South
Salt Lake City, Utah 84111
Ph: (801) 746-0900
Fax: (801) 364-3232
Email: edwin@edwinwall.com
                            IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF WYOMING
                                                     )
UNITED STATES OF AMERICA,                            )       RESPONSE TO GOVERNMENTS’
                                                     )       MOTION TO DECLARE CASE
               Plaintiff,
                                                     )       COMPLEX FOR PURPOSES OF
       v.                                            )       THE SPEEDY TRIAL ACT
                                                     )
DEVIN DUTSON,
                                                     )       Case No. 19CR171
               Defendant.                            )       Hon. ALAN JOHNSON


       COMES NOW the Defendant, Devin Dutson, by and through his attorney Edwin S. Wall,

and informs the court there is no objection to the case being found to be complex for the grounds

stated by the United States in the Government’s Motion to Declare Case Complex for Purposes

of the Speedy Trial Act, Dkt. 34. Mr. Dutson and counsel have discussed the seventy (70) day

limitation provided pursuant to 18 U.S.C. § 3161(c)(1). Further, Mr. Dutson and counsel

discussed that in a case determined by the court to be complex pursuant to the factors set forth in

18 U.S.C. § 3161(h)(7)(B)(ii) any extension of time or delay due to the complexity of the case

will be excluded from the computation of time as provided in 18 U.S.C. § 3161(h)(7).

     DATED this October 3, 2019.



                                      ________________________________
                                      Edwin S. Wall
                                      Attorney for the Defendant
             Case 2:19-cr-00171-ABJ Document 43 Filed 10/03/19 Page 2 of 2



                                         CERTIFICATE OF SERVICE

       I, Edwin S. Wall, hereby certify that on October 3, 2019, I served a copy of the attached
RESPONSE TO GOVERNMENTS’ MOTION TO DECLARE CASE COMPLEX FOR
PURPOSES OF THE SPEEDY TRIAL ACT upon the counsel for the Plaintiff in this matter by
CM/ECF or, if not available, by mailing it by first class mail with sufficient postage prepaid to the
following address:

                    Eric Heimann, Esq. AUSA
                    United States Attorneys Office
                    2120 Capitol Avenue, Suite 4000
                    Cheyenne, WY 82001




                                                 _______________________________
                                                 Edwin S. Wall,
                                                 Attorney for the Defendant




Edwin S. Wall, A7446
ATTORNEY AT LAW
43 East 400 South
Salt Lake City, Utah 84111
Ph: (801) 746-0900 Fx: (801) 364-3232
Electronic Notice: edwin@edwinwall.com             2
